Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.

Claim Objections
Claims 29 and 34 are objected to because of the following informalities:  In line 3 of claim 29, “of” should be inserted after “lubricant use. In lines 2 and 4 of claim 34, “upto” should be “up to”.  Appropriate correction is required.

 

Claim Rejections - 35 USC § 112
Claims 9-10, 13-16, 19-20, 22-25, 27-30, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 9, 20, and 25, and their dependent claims, have been amended to recite that the color of the lubricant changes from amber to blue or green as the temperature increases from about 40° C and about 125° C. It is not clear whether this means that the composition must gradually change color from amber to blue or green with rising temperature starting at about 40° C until about 125° C (as exemplified in Figure 12 of the application), or whether it simply means that any color change must take place between about 40° C and about 125° C, noting that claims 9, 20, and 25 recite that the color change can be indicative of contact load, viscosity, or operation time in addition to temperature, and that even a temperature-dependent color change will also depend on other conditions and the length of time that the composition is held at a given temperature. The examiner recommends that the claim specifically recite that the lubricant is amber at 40° C and blue or green at 125° C. Newly added claims 35-36 are indefinite for similar reasons, and the examiner recommends a similar clarification.


Claim Rejections - 35 USC § 103
Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (U.S. PG Pub. No. 2019/0024016) in view of Donnelly (U.S. PG Pub. No. 2012/0264666) and Sagawa (U.S. PG Pub. No. 2004/0209786).
In paragraph 17 Narita discloses a lubricating oil for transmissions comprising mineral and synthetic base oils, either of which meet the limitations of the base oil of 
i) Narita does not disclose the overall concentration of molybdenum dithiocarbamate.
ii) Narita does not specifically disclose contacting an electric motor of an electric vehicle transmission with the lubricant composition.
With respect to i), in paragraph 2 Donnelly discloses molybdenum dialkyldithiocarbamates having improved oil solubility. In the reference’s claim 5 Donnelly discloses the structure of the molybdenum dialkyldithiocarbamate, where at 13. The When the alkyl groups in the molybdenum dialkyldithiocarbamate of Donnelly are C13, the molecular weight of the compounds ranges from about 1186 to about 1266 depending on whether the X atoms are oxygen or sulfur, and the molybdenum content ranges from about 15.2% (191.9/1266) to about 16.5% (191.9/1266). When the molybdenum dithiocarbamate of Donnelly is used as the molybdenum dithiocarbamate friction modifier of Narita, the molybdenum dithiocarbamate content in the composition of Narita therefore ranges from about 485 (80/0.165) to about 6578 (1000/0.152) ppm, or about 0.0485 to about 0.6578% by weight, overlapping the range recited in claim 20. It is also noted that Donnelly discloses in the reference’s claims 7-8 that the molybdenum dithiocarbamate is present in lubricating compositions in amounts encompassing or overlapping the range recited in claim 20. The use of the molybdenum dithiocarbamate of Donnelly is used as the molybdenum dithiocarbamate friction modifier of Narita therefore results in a molybdenum dithiocarbamate concentration overlapping the claimed range regardless of whether the concentration ranges of Narita or Donnelly are used. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Since the composition of Narita and Donnelly meets the compositional limitations of the lubricant formulation of claim 20, it is considered to provide the reduced dielectric breakdown and decreased degradation of metal components recited in amended claim 20. 
It would have been obvious to one of ordinary skill in the art to use the molybdenum dithiocarbamate of Donnelly as the molybdenum dithiocarbamate friction 
With respect to ii), Sagawa, in paragraph 1, discloses a transmission oil composition useful in an automobile equipped with an electric motor, such as an electric vehicle or a hybrid vehicle. In paragraphs 8, 52, and 54 Sagawa discloses that the composition is capable of lubricating both the transmission and an electric motor.  The inclusion of an additive disclosed in paragraph 18 of Sagawa in the composition of Narita and Donnelly, and the use of the resulting composition in resulting an electric motor of a transmission for an electric vehicle, therefore meets the limitations of amended claim 20. 
It would have been obvious to one of ordinary skill in the art to include one of the additives of Sagawa in the composition of Narita and Donnelly, and to use of the resulting composition in resulting an electric motor of a transmission for an electric vehicle, since Sagawa discloses that the compositions comprising at least one of the additives are useful in lubricating a transmission and an electric motor in an electric vehicle.
Narita, Donnelly, and Sagawa therefore render obvious the method steps of claims 20 and 22-24. While Narita, Donnelly, and Sagawa do not specifically disclose that the lubricant formulation is configured to produce an electrical resistance slope of about 2.768e-8 under the claimed conditions, and that the molybdenum dithiocarbamate additive causes a variation in the color from amber to blue or green as the temperature increases from about 40° C to about 125° C, it is the examiner’s position that since the lubricant formulation of Narita and Donnelly meets the compositional limitations of the . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Narita in view of Donnelly and Sagawa as applied to claims 20 and 22-24 above, and further in view of Tang (U.S. Pat. No. 8,400,030).
The discussion of Narita, Donnelly, and Sagawa in paragraph 5 above is incorporated here by reference. Narita, Donnelly, and Sagawa disclose a method meeting the limitations of claim 20, but do not specifically disclose a transmission comprising copper components.
Tang, in column 1 lines 5-7, discloses lubricating compositions for hybrid electric transmissions. In column 10 lines 32-50 Tang discloses that the compositions can comprise copper corrosion inhibitors. The inclusion of the copper corrosion inhibitors of Tang in the composition of Narita, Donnelly, and Sagawa, and the use of the resulting composition in a transmission comprising copper components meets the limitations of claim 27.
It would have been obvious to one of ordinary skill in the art to the copper corrosion inhibitor of Tang in the composition of Narita, Donnelly, and Sagawa in order to reduce the corrosion of copper-containing components in the transmission, and it would have been obvious to one of ordinary skill in the art to use the resulting composition in a transmission comprising copper components, since Tang’s teaching of .

Claims 9-10, 13-16, 19, 28-30, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Narita in view of Donnelly and De Feo (De Feo, M., Minifray, C., De Barros Bouchet, M.I., Thiebaut, B., Le Mogne, T., Vacher, B., Martin, J.M., “Ageing impact on tribological properties of MoDTC-containing base oil”, Tribology International, 2015, 92, 126-135).
In paragraph 17 Narita discloses a lubricating oil for transmissions comprising mineral and synthetic base oils, either of which meet the limitations of the base oil of claim 9, and amide and polyol ester additives, either of which meet the limitations of the first gear oil additive of claim 9. In paragraph 64 Narita discloses that the composition can comprise molybdenum dithiocarbamate, meeting the limitations of the second additive of claim 9. In paragraphs 74-76 Narita discloses that the compositions are useful for lubricating transmissions in electric vehicles and hybrid vehicles. The electric vehicle transmission meets the limitations of the component configured to be used in an electric vehicle of claims 9-10, and the base oil and lubricant are accordingly configured to be used in accordance with claim 10. Applying the composition to the transmission of an electric or hybrid vehicle meets the method limitations of claim 25. In paragraph 28 Narita discloses that the base oil can be various synthetic oils which are Group IV and V base oils as recited in claim 13. In paragraph 23 Narita discloses that the mineral oil can be a Group I, II, or III base oil, also as recited in claims 13-14. In paragraph 24 Narita discloses that the mineral oil can be present in amounts within the ranges recited in 
The differences between Narita and the currently presented claims are:
i) Narita does not disclose the overall concentration of molybdenum dithiocarbamate.
ii) Some of the ranges of Narita overlap or encompass the claimed ranges rather than falling within them.
iii) Narita does not disclose a chart depicting expected lubricant color change.
With respect to i), the discussion of Donnelly in paragraph 6 above is incorporated here by reference. Donnelly discloses a molybdenum dithiocarbamate lubricant additive having improved oil solubility. As discussed above, when the molybdenum dithiocarbamate of Donnelly is used as the molybdenum dithiocarbamate friction modifier of Narita, the molybdenum dithiocarbamate concentration in the composition of Narita ranges from about 485 to about 6578 ppm by weight, overlapping the ranges recited in claim 9, and falling within, overlapping, and encompassing the ranges recited in claim 19, noting that the second additive does not require any components other than the molybdenum dithiocarbamate. Donnelly also discloses in the reference’s claims 7-8 that the molybdenum dithiocarbamate is present in lubricating compositions in amounts encompassing or overlapping the ranges recited in claim 9 
It would have been obvious to one of ordinary skill in the art to use the molybdenum dithiocarbamate of Donnelly as the molybdenum dithiocarbamate friction modifier of Narita, since Donnelly teaches that the molybdenum dithiocarbamates have improved solubility in oil, leading to improved storage stability.
While Narita and Donnelly do not specifically disclose that the molybdenum dithiocarbamate additive causes a variation in the color of the lubricant over a temperature range of about 40° C to about 125° C, it is the examiner’s position that since the lubricant formulation of Narita and Donnelly meets the compositional limitations of the claimed lubricant including the molybdenum dithiocarbamate, and is used for the claimed application, it will exhibit the color change recited in claims 9 and 25. Similarly, since the lubricant formulation of Narita and Donnelly meets the compositional limitations of the claims, it is considered to produce the color changes and electrical resistance slopes recited in claims 9, 28-30, and 35-36. 
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iii), in section 3.1 on page 128, De Feo discloses that color change is one of the clearest signs of the oxidative degradation process of a lubricating oil comprising molybdenum dithiocarbamate, and in Figure 4 at the top of page 128 
It is noted that while claims 9 and 25 have been amended to require that the lubricant undergo a color change over a range of between about 40° C to about 125° C, claim 9 only requires that the chart depict expected lubricant color change when the transmission body is operated under “certain conditions for a certain amount of time”, not necessarily about 40° C to about 125° C, and claim 25 only requires that the transmission component be operated “under a set of conditions”, while the control lubricant formulation is created “under a substantially similar set of conditions”. Therefore, while the lubricant formulation of claims 9 and 25 must exhibit a variation in color over a temperature range of between about 40° C to about 125° C, the claims allow for the use of the lubricant formulation at a higher temperature such as the 160° C exemplified by De Feo, and allow for the comparative/control used lubricant formulations to have been prepared at such a higher temperature.
It would have been obvious to one of ordinary skill in the art to provide the figure of De Feo, or a similar figure illustrating the color change of the composition with the time of operation of the electric vehicle transmission system of Narita, in order to provide a user with a means of determining the extent of oxidative degradation of the 
In light of the above, claims 9-10, 13-16, 19, 28-30, 33, and 35-36 are rendered obvious by Narita, Donnelly, and De Feo.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Narita in view of Donnelly and De Feo as applied to claims 9-10, 13-16, 19, 28-30, 33, and 35-36 above, and further in view of Sagawa.
The discussion of Narita in view of Donnelly and De Feo in paragraph 7 above is incorporated here by reference. The difference between Narita, Donnelly, De Feo and the currently presented claim is that Narita, Donnelly, and De Feo do not specifically disclose contacting an electric motor of an electric or hybrid vehicle transmission with the lubricant composition.
With respect to ii), Sagawa, in paragraph 1, discloses a transmission oil composition useful in an automobile equipped with an electric motor, such as an electric vehicle or a hybrid vehicle. In paragraphs 8, 52, and 54 Sagawa discloses that the composition is capable of lubricating both the transmission and an electric motor.  The inclusion of an additive disclosed in paragraph 18 of Sagawa in the composition of Narita Donnelly, and De Feo, and the use of the resulting composition in resulting an electric motor of a transmission for an electric vehicle, therefore meets the limitations of amended claim 25 regarding the limitation requiring that the transmission component comprise an electric motor. 
.

Claims 9-16, 19, 25, 28-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (U.S. PG Pub. No. 2019/0024016) in view of Donnelly and Cooper (U.S. PG Pub. No. 2006/0135374).
The discussions of Narita and Donnelly in paragraphs 5 and 7-8 above are incorporated here by reference. The differences between Narita, Donnelly, and the currently presented claims are:
i) Some of the ranges of Narita and Donnelly overlap or encompass the claimed ranges rather than falling within them.
ii) Narita does not disclose a chart depicting expected lubricant color change.
With respect to i), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to ii), in paragraphs 1-2 Cooper discloses a lubricant additive which changes appearance in response to a change in lubricating properties or lubricant aging, and in paragraph 23 Cooper discloses that the additive is a color-changeable polymer. In paragraphs 55, 95, and 117-118 Cooper discloses that the polymer can 
It is noted that while claims 9 and 25 have been amended to require that the lubricant undergo a color change over a range of between about 40° C to about 125° C, claim 9 only requires that the chart depict expected lubricant color change when the transmission body is operated under “certain conditions for a certain amount of time”, not necessarily about 40° C to about 125° C, and claim 25 only requires that the transmission component be operated “under a set of conditions”, while the control lubricant formulation is created “under a substantially similar set of conditions”. Therefore, while the lubricant formulation of claims 9 and 25 must exhibit a variation in color over a temperature range of between about 40° C to about 125° C, the claims also allow for the lubricant formulation to undergo a further variation in color at a higher temperature, such as the about 145° to about 150° C disclosed in paragraph 118 of Cooper, and for the comparative/control lubricant formulations to have been prepared at such a higher temperature. Similar reasoning applies to claims 28-30 and 35-36. 

In light of the above, claims 9-10, 13-16, 19, 28-30, 33, and 35-36 are rendered obvious by Narita, Donnelly, and Cooper.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Narita in view of Donnelly and Cooper as applied to claims 9-10, 13-16, 19, 28-30, 33, and 35-36 above, and further in view of Sagawa.
The discussion of Narita in view of Donnelly and De Feo in paragraph 9 above is incorporated here by reference. The difference between Narita, Donnelly, De Feo and the currently presented claim is that Narita, Donnelly, and Cooper do not specifically disclose contacting an electric motor of an electric or hybrid vehicle transmission with the lubricant composition.
With respect to ii), Sagawa, in paragraph 1, discloses a transmission oil composition useful in an automobile equipped with an electric motor, such as an electric vehicle or a hybrid vehicle. In paragraphs 8, 52, and 54 Sagawa discloses that the composition is capable of lubricating both the transmission and an electric motor.  The inclusion of an additive disclosed in paragraph 18 of Sagawa in the composition of Narita,  Donnelly, and Cooper, and the use of the resulting composition in resulting an electric motor of a transmission for an electric vehicle, therefore meets the limitations of 
It would have been obvious to one of ordinary skill in the art to include one of the additives of Sagawa in the composition of Narita, Donnelly, and Cooper, and to use of the resulting composition in resulting an electric motor of a transmission for an electric vehicle, since Sagawa discloses that the compositions comprising at least one of the additives are useful in lubricating a transmission and an electric motor in an electric vehicle.

Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 34 requires that the chart depict the expected color change undergone by the lubricant within the temperature window of from about 40° to about 125° C. The prior art, as exemplified by the Narita, Donnelly, De Feo, and Cooper references discussed above, does not disclose such a chart, and since the references do not discuss the color change within the recited temperature window, one of ordinary skill in the art would not have been motivated to modify Narita, Donnelly, De Feo, and Cooper to contain the claimed chart.

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach or suggest features I (color change), II (electrical resistance slope), or III (contacting an electric motor with the composition and matching the color of the used lubricant with the chart). 
Regarding feature I, it is first noted that the limitation regarding color change is indefinite for the reasons stated in paragraph 4 above, and the examiner recommends that the limitation be clarified as suggested above. The claims recite that the color change “comprises” the color change between about 40° to about 125° C. The open-ended “comprises” language indicates that the compositions can also undergo other color changes under other conditions, such as the color changes taught by De Feo and Cooper. Additionally, as discussed in the rejections, the compositions of Narita and Donnelly in view of De Feo, Cooper, or Sagawa meet the compositional limitations of the claimed compositions, including the claimed molybdenum dithiocarbamate additive, and in the absence of evidence to the contrary, would therefore be expected to produce the claimed color change. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant has not provided any evidence or reasoning as to why the reference compositions, which comprise the recited color-changing additive and can be used to lubricate a transmission of an electric or hybrid vehicle, would not produce the recited color change. Applicant alleges that the color change of De Feo is not in response to the use of a lubricant in a transmission system, under which it will allegedly be subjected to high contact load in addition to high temperature, but the claim merely 
	Similarly, regarding feature II, since the compositions of the cited references meet the compositional limitations of the claims, and can be used to lubricate a transmission of an electric or hybrid vehicle, they would be expected to produce the claimed electrical resistance slope. It is noted that the claimed electrical resistance slope is reflective of Sample V in Table 1 of the specification, which simply comprises a mixture of mineral and synthetic base oils, as taught in paragraph 12 of Narita, a molybdenum dithiocarbamate, as taught by Narita and Donnelly, and “gear oil additives”, which are also taught by Narita. Applicant has not provided any evidence or reasoning as to why the reference compositions would not possess an electric resistance slope meeting the limitations of the amended claims.
	Regarding feature III, applicant asserts that the mere knowledge that a transmission oil can change color does not necessarily lead one of ordinary skill in the art to monitor the color change of the lubricant formulation to determine a characteristic of the lubricating system. However, a motivation for such a use has been set forth in the rejections, and has not been addressed in applicant’s remarks. Cooper specifically discloses a color-changing additive as a means of indicating properties, for example in 
	It is noted that claim 34 has been indicated as containing allowable subject matter, if the rejection set forth under 35 USC 112(b). The examiner suggests that applicant could similarly overcome the rejections of claims 9 and 25 by amending the claims to recite analogous limitations more clearly defining which color changes under which conditions are depicted by the chart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771